Citation Nr: 1339106	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  10-24 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for post-operative hammertoe, right foot (hereinafter, right foot disability). 

2. Entitlement to service connection for left eye uveitis and photophobia. 

3. Entitlement to an evaluation in excess of 30 percent for primary insomnia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before the undersigned in May 2013; a transcript of the proceeding has been associated with the claims file. 

The issue of entitlement to service connection for adjustment disorder with depressed mood as secondary to service-connected primary insomnia/dysomnia has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. See January 2013 VA Mental Examination. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service Connection Claims and Increased Rating Claim

As an initial matter, it appears that there are outstanding VA and private treatment records relevant to all claims on appeal.  In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Lewinski, 2 Vet. App. 611, 613 (1992). VA must obtain outstanding VA and private records. See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c). 

Specifically, the Veteran provided testimony during his May 2013 Board hearing that he receives ongoing VA medical treatment for his claimed left eye and right foot disabilities, and service-connected primary insomnia disability.  He also reported that he is currently prescribed medications through VA for his eyes (Durezol) and insomnia disability (Provigil).  Notably, the most recent VA treatment records associated with the claims file, to include Virtual VA, are dated in 2008 (exclusive of the VA examinations conducted in 2009).  As such, VA treatment records dated from February 2008 to the present should be obtained upon remand.  

Further, the Veteran testified that he currently sees a "retinal specialist" for his eye problems; however, it is unclear whether this specialist is a VA or private health care provider.  This should be clarified upon remand and records accordingly obtained. 

Lastly, VA treatment records dated in 2008, as well as information provided by the Veteran in his June 2010 VA Form 9, indicates that he was treated for his insomnia disability by Dr. Curlee, of the Georgetown Sleep Center, leading up to 2008, and that he underwent a sleep study as recently as 2007.  Upon remand, the Veteran should be provided with the appropriate release forms so that VA may attempt to obtain these private treatment records on his behalf.  

(Note: at the May 2013 Board hearing, the Veteran additionally reported that he intended to submit additional treatment records, along with a VA Form 21-4142 and a waiver following the hearing).  



Service Connection Claims 

At the outset, the Board notes that the Veteran is currently service connected for corneal scarring of the left eye and a callus/corn of the right 5th metatarsal.  He contends the left eye and right foot disabilities for which he currently seeks service connection are separate and distinct disabilities. See Hearing Transcript, generally.  

1. Left Eye 

With respect to the left eye, the Veteran testified that he started having eye problems in 1988 while he was a drill sergeant at Fort Bliss.  He stated that he was exposed to heat and sand in that capacity, which resulted in corneal scarring (the service-connected eye condition).  He stated that he also became photophobic around this time; he reported that he has had to wear dark sunglasses since service due to this condition.  In addition to the photophobia, the Veteran testified that he was treated for inflammation of the left eye while on active duty and that he was subsequently treated for the same symptoms after service and ultimately diagnosed with uveitis.  He contends that the uveitis has damaged his retina.  

Service treatment records (STRs) dated in December 1978 show complaints of decreased visual acuity.  A January 1993 STR reflects complaints of an itchy left eye with draining and a diagnosis of "R/O conjunctivitis."  STRs dated in December 1993 reflect that the Veteran was "photophobic" and wore sunglasses for this condition.  There was also a history of left corneal scarring.  Retirement examination dated in February 1997 indicated distant left eye vision of 20/80 (-1) and 20/20 (-1), corrected; and near left eye vision of 20/20 (-1), and 20/20 (-2), corrected. 

Following service, an April 1997 VA general examination confirmed left eye corneal scarring.  An October 1999 Eye Clinic note shows complaints of left eye soreness, with an abrasion on the cornea.  A January 2000 VA Eye Clinic note shows subjective complaints of "retinal scars" from outside work at Fort Bliss.  Objectively, the examiner observed signs of apparent solar retinopathy.  A June 2000 VA eye examination included subjective complaints of corneal scarring due to standing in the sun during service.  Objectively, there was a very small scar in the left cornea.  No other pertinent findings were noted upon examination. 

Private ophthalmological treatment records dated from 2000 to 2001 show complaints of decreased vision; the Veteran underwent lasix surgery during this time period. 

An April 2002 VA eye examination shows that the Veteran complained of having photophobia since serving in the El Paso desert.  He stated that he has to wear sunglasses constantly.  Objectively, there was pigmentation around the fovea.  The diagnosis was photophobia secondary to extreme light exposure in desert duty. 

A May 2007 private treatment report reflects a diagnosis of left eye iridocyclitis and complaints of eye redness and difficulty opening eye.  A September 2007 private examination report showed complaints of visual impairment in the left eye with blurring and photophobia in May 2007.  The assessment was history of possible conjunctivitis/iritis.  

The Veteran was diagnosed with left eye uveitis and cystoids macular edema in March 2008. See Eye Institute of America Records.  He also underwent cataract surgery for the left eye in 2008.  December 2008 treatment records show diagnoses of recurrent left eye iritis and complaints of irritation, redness, and swelling. 

A January 2009 VA examination (without claims file review) shows complaints of photophobia and decreased visual acuity in the left eye.  The diagnostic assessment was recurrent iridocyclitis (left eye, severe, with unknown etiology), and steroid induced cataract, left eye.  The examiner stated that, without access to the Veteran's claims file and military medical records, she would be "totally speculating on whether the photophobia which this Veteran has associated with his recurrent iritis is indeed the same cause of photophobia he has had since 1988 on active duty."  She further noted that the Veteran did not have corneal scars, but did have keratic participants all over the left eye cornea.  Additionally, the examiner stated that she has seen patients treated for years with antibiotics for recurrent "pink" eye, who were "finally" diagnosed with recurrent iritis.  She concluded "this could very well be the case with the Veteran, but I would be making a more educated guess if I could review his military records."  

The RO subsequently requested an addendum opinion to the January 2009 VA examination; notably, however, the March 2009 VA addendum contained in the claims file is actually the eye examination of a different Veteran.  

In light of the above, the Board finds that a new VA eye examination is needed to determine the nature and etiology of any current left eye disability (other than scarring), to include uveitis, iritis, and associated photosensitivity. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place).

2. Right Foot

With respect to the claimed right foot disability, the Veteran testified that he ran and trained in boots for many years in-service, and that he now has right foot "bone spurs" and a hammer toe (status-post surgical procedure) with residual, painful scarring as a result. 

Service treatment records dated in December 1992 reflect objective findings of a moist, cracking lesion between the 4th and 5th toe on the right foot, and a callus on the 5th right metatarsal head.  The pertinent diagnosis was tinea pedis and callus.  In March 1993, the Veteran complained of pain between his 4th and 5th digit on the right foot; objectively, the right foot was tender, with thickened whitish tissue and several black spots on the 5th toe.  The impression was a wart on the right foot.  In May 1993, the Veteran again complained of right foot problems, and specifically, that it hurt to wear boots, walk, or run.  He also complained of irritation between the great toe and 2nd toe.  In June 1993, the Veteran was treated for a "recurrent fungal infection" of the right foot and painful growth in web space.  In October 1994, the Veteran complained of corns on his right foot, a hard mass in between his toes, and pain while walking (of a degree that it interferes with normal duty).  The diagnosis was status post debridement of soft corn on right foot.  In August 1995, the Veteran complained of right foot pain.  Objectively, the dorsolateral aspect of the right foot was tender to palpation.  The diagnostic impression was right foot overuse syndrome.  The February 1997 separation Report of Medical History indicates "foot trouble," although the contemporaneous Report of Medical Examination indicates a normal evaluation of the feet.  

Following service, an April 1997 VA general examination reflected a recurrent soft corn on the right foot (medial), which had been previously trimmed by a podiatrist.  A May 2000 VA podiatry note reflected a diagnosis of "right foot with skin breakdown occurring at webbed space."  The Veteran complained of recurring problems with his feet.  A June 2000 VA skin examination showed complaints of itchy blisters on the plantar aspects of both feet (onset 1991), a subsequent corn, and continued problems with both feet.  Current symptoms included blistering, itching, and a very sore "corn" on the right 4th toe web.  The pertinent diagnoses included plantar tinea pedis, interdigital tinea pedis, and granuloma fissuratum of the right 4th toe web. 

In August 2001, the Veteran presented to a private podiatrist, Dr. Madden, with complaints of a bone spur, right 5th toe.  He also stated that he had had a corn for the last 13 years.  Objectively, there was a hammer toe deformity of the right 5th, with hypertrophied head of the right 5th proximal phalanx, as well as a bone palpated.  The diagnosis was helolomali with underlying bone abnormality.  Surgical correction of the hammer toe was discussed. 

In September 2001, the Veteran underwent a surgical procedure for hammer toe revision, right fifth toe, and condylectomy of the right fourth toe. See Metroplex Hospital Operative Records. 

A March 2002 VA foot examination reflects a history of corns and a hammertoe deformity of the right foot (status post-surgical repair).  X-rays of the right foot demonstrated minimal hallux valgus and status-post osteotomy, distal aspect of proximal phalanx of the 5th right toe/foot.  Diagnoses included callus, right 5th toe, and status post- repair hammer toe deformity with residual loss of range of motion in the 5th toe with residual tinea pedis.  

VA treatment records dated in 2008 reflect complaints of right foot pain, status post hammer toe deformity surgery.  A January 2008 x-ray of the right foot showed pes planus, but not acute fractures or abnormalities were appreciated. 

Despite the Veteran's in-service treatment for right foot problems, his post-service treatment for right foot hammer toe and bone spur, and his competent statements regarding continued right foot symptomatology since service, he has not yet been afforded a VA examination to determine the nature and etiology of his claimed right foot condition. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As such, the Veteran should be afforded a VA foot/podiatry examination upon remand to address whether any current right foot problems are related to service, or secondary to the service-connected callus/corn of the right 5th metatarsal.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care providers (other than those providers whose treatment records are already associated with the claims file) who have treated the Veteran for the claimed left eye and right foot disabilities, and the service-connected primary insomnia disorder.  He should specifically be asked to provide or authorize the release of records from Dr. Curlee, of the Georgetown Sleep Center.  The Veteran should also be asked to clarify whether the "eye specialist" referenced during the May 2013 hearing is a private healthcare provider, and if so, he should be asked to provide or authorize the release of those records as well.  

After securing any necessary release, the AMC/RO should obtain those records not on file.  If, after making reasonable efforts to obtain named records the AMC/RO is unable to secure same, the AMC/RO must notify the Veteran and (a) identify the specific records the AMC/RO is unable to obtain; (b) briefly explain the efforts that the AMC/RO made to obtain those records; (c) describe any further action to be taken by the AMC/RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond. 

2. Obtain VA treatment records dated from February 2008 to the present. 

3. Schedule the Veteran for an appropriate VA examination in order to determine the precise nature and etiology of any left eye condition (excluding corneal scarring) found to be present.  The examiner must review the claims file, including the January 2009 VA examination report, and state that the claims file was reviewed in the report.  All tests deemed necessary by the examiner must be performed, and all findings reported in detail. 

The examiner should identify all current left eye conditions, to include uveitis (iridocyclitis), iritis, photophobia, and keratic participants. 

The examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that any left eye condition is etiologically related to his period of active service, to include the Veteran's reported exposure to extreme sunlight and sand during service, as well as his in-service treatment for various left eye problems (see STRs). 

The examiner is also requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that any left eye condition identified above is proximately due to, or aggravated by the service-connected left eye condition (identified as corneal scarring).  

In doing so, the examiner must reconcile his/her findings with those of the January 2009 VA eye examiner's findings.  

Additionally, the examiner must consider the Veteran's competent statements as to the onset and continuity of symptomatology. See Dalton, 21 Vet. App. at 23 (an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  Any opinions expressed must be accompanied by a complete rationale.

4. Schedule the Veteran for an appropriate VA foot examination in order to determine the precise nature and etiology of any right foot disability found to be present.  The examiner must review the claims file and state that the claims file was reviewed in the report.  All tests deemed necessary by the examiner must be performed, and all findings reported in detail. 

The examiner is requested to identify all current right foot disabilities, to specifically include bone spurs and any residuals of a hammer toe, status post revision and condylectomy.  

The examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability/disabilities is/are etiologically related to his period of active service, to include as due to excessive boot wear in-service.  The examiner is specifically directed to opine as to the etiology of the right hammer toe which was surgically revised in 2001, and any residuals of the hammer toe (e.g., painful scarring, etc.).  

The examiner is also requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that any right foot disability identified above is proximately due to, or aggravated by the service-connected right foot disability (identified as callus/corn of the right 5th metatarsal).  

In doing so, the examiner must consider the Veteran's competent statements as to the onset and continuity of symptomatology. See Dalton, 21 Vet. App. at 23 (an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  Any opinions expressed must be accompanied by a complete rationale.

5. Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken.

6. If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


